Citation Nr: 0942137	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-28 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to a compensable evaluation for bunionectomy 
of metacarpal, left great toe.

3.  Entitlement to a compensable evaluation for bunionectomy 
of metacarpal, right great toe.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as a 
result of cold injury.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as a 
result of cold injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO 
that, in pertinent part, denied the Veteran's claims.  

In September 2005, the Veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge.  The 
RO scheduled the hearing for July 2009.  The Veteran did not 
appear for the hearing and, since that time, has not 
requested the opportunity to testify at another Board 
hearing.  In light of the above, the Board finds that the 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  

With respect to the Veteran's claims of entitlement to 
service connection for peripheral neuropathy of the left and 
right lower extremities, the Board observes that the Veteran 
has claimed that such disorders are the result of his 
exposure to cold weather during his service in Korea.  In 
this regard, the Board notes that a February 1991 Board 
decision denied service connection for residuals of frostbite 
to both feet based, in part, on incomplete service treatment 
records.  Following the receipt of such records, the 
Veteran's claim of entitlement to service connection for 
frostbite was again denied in a December 1993 rating 
decision.  However, as peripheral neuropathy is a separate 
and distinct diagnosis from frostbite, the Board finds that 
these issues are more appropriately viewed as new claims.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The issues of entitlement to service connection for 
peripheral neuropathy of the left and right lower 
extremities, to include as a result of cold injuries are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has level I hearing acuity in the left ear.  

2.  Bunionectomy of metacarpal, left great toe, is not 
productive of unilateral hammer toes on all toes without claw 
foot.

3.  Bunionectomy of metacarpal, right great toe, is not 
productive of unilateral hammer toes on all toes without claw 
foot.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (2009).  

2.  The criteria for the assignment of a compensable 
evaluation for service-connected bunionectomy of metacarpal, 
left great toe, have not been met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5282 (2009).  

3.  The criteria for the assignment of a compensable 
evaluation for service-connected bunionectomy of metacarpal, 
right great toe, have not been met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5282 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In the present case, the RO, in a letter dated in March 2003, 
provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his increased rating claims.  Specifically, he was advised as 
to the information and evidence necessary to substantiate 
such claims as well as his and VA's respective 
responsibilities in obtaining such information and evidence. 

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply all of the elements 
of a claim for service connection, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board observes that the Veteran was not provided notice 
with respect to these latter elements; however, finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.   In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's increased rating claims, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  As relevant 
to the Veteran's increased rating claims decided herein, the 
information and evidence associated with the claims file 
consists of the Veteran's private and VA medical records, VA 
examinations, and statements submitted by the Veteran and his 
representative in support of his claims.  The Board observes 
that the Veteran was provided with VA examinations in April 
2003 and May 2003 in order to adjudicate his pending left ear 
hearing loss and bilateral foot claims, respectively.  
Neither the Veteran nor his representative have argued that 
the examinations are inadequate for rating purposes or are 
deficient in any other manner.  In this regard, relevant to 
the Veteran's April 2003 audiological VA examination, the 
Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In this regard, the April 2003 VA examiner 
specifically noted the Veteran's complaint that his greatest 
difficulty was difficulty in understanding soft voices or 
speech in the presence of competing background noise.  

The Board also observes that, while the Veteran was last 
examined in 2003, he has not alleged, and the objective 
evidence does not indicate, an increase in severity of his 
service-connected left ear hearing loss and bilateral foot 
disabilities since such time.  VA's General Counsel has held 
that the Board is not required to remand a claim solely 
because of the passage of time since an otherwise adequate 
examination report was prepared.  Rather, an examination 
which was adequate for purposes of determination of the claim 
by the agency of original jurisdiction will ordinarily be 
adequate for purposes of the Board's determination, except to 
the extent that the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the examination.  VAOPGCPREC 11-95 (April 7, 1995).  
Therefore, the Board finds that a remand for another 
examination is not necessary and the claims may be decided 
based on the evidence of record.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In addition, the Court has held that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

A.  Left Ear Hearing Loss

The Veteran's left ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).  

An April 2003 VA examination revealed pure tone threshold 
levels, in decibels, of:




HERTZ



500
1000
2000
3000
4000
LEFT
      20
25
15
20
50

The Veteran's speech audiometry revealed speech recognition 
ability of 100% for the left ear.  VA treatment records dated 
in September 2006 reflect complaints of some decreased 
hearing, which remained unchanged.

The mechanical application of the rating schedule to the 
evidence of record shows that the Veteran had level I hearing 
acuity in the left ear.  Under 38 C.F.R. § 4.85, this 
evaluation warrants a noncompensable rating for the Veteran's 
left ear hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 
6100.  In light of the foregoing, entitlement to a higher 
evaluation for the Veteran's disability is not warranted.  

B.  Bunionectomy of Metacarpal, Left and Right Great Toes

The Veteran contends that his service-connected bunionectomy 
of metacarpal, left and right great toes, each warrant a 
compensable evaluation.  

The Veteran's disabilities are currently evaluated as 
noncompensable under Diagnostic Code 5282.  Diagnostic Code 
5282 provides ratings based on hammer toes.  Hammer toe of a 
single toe is rated noncompensably (0 percent) disabling.  
Unilateral hammer toe of all toes, without claw foot, is 
rated 10 percent disabling.  38 C.F.R. § 4.71a. 

The medical evidence in connection with the Veteran's toe 
conditions consists primarily of VA treatment records and a 
VA examination dated in May 2003.  VA medical records reflect 
treatment for the Veteran's bilateral foot disabilities.  

The May 2003 VA examiner indicated that the Veteran reported 
pain in both feet, approximately once a month, worse when it 
rains and after walking a mile or standing for two or three 
hours.  The examiner noted no stiffness, swelling, heat or 
redness.  And the examiner indicated there was no pain on 
repetition.  The Veteran was noted to have a well-healed scar 
on both feet.  The Veteran was indicated to have no flat 
feet, no clawfoot, and no hammertoes.  He was diagnosed as 
status post bunionectomy, right and left feet, with minimal 
residuals.  

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the service-connected great 
toe disabilities.  Under Diagnostic Code 5282, a higher 
evaluation is not warranted unless the disability is 
productive of unilateral hammer toe of all toes, without claw 
foot.  In this case, the medical evidence does not indicate a 
higher evaluation.

Additionally, the Board has specifically considered the 
guidance of DeLuca, supra, in order to determine whether an 
increased evaluation may be warranted.  In this case, while 
the VA examiner noted some pain, he found essentially no 
functional impairment and no pain on repetition, and the 
evidence does not indicate fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA provisions is not warranted.  See 
also 38 C.F.R. § 4.7.  

The Board has considered whether a higher or separate rating 
is warranted under any other Diagnostic Code, to specifically 
include those relevant to scars as the evidence shows 
residual scarring; however, as the Veteran's scars are well-
healed, asymptomatic, and not of a size so as to warrant a 
compensable evaluation, the Board finds that such Diagnostic 
Codes are inapplicable.  Moreover, while the Veteran has 
tinea pedis, there is no indication that such is related to 
his service-connected bilateral bunionectomies. Therefore, a 
higher or separate rating is not warranted under any other 
Diagnostic Code.

C.  Additional Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
left ear hearing loss and bilateral bunionectomy 
disabilities; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disabilities is 
not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
while the Veteran had filed for a TDIU in May 2003 and 
September 2003, which was denied in September 2003 and July 
2005 rating decisions, the evidence shows that the Veteran is 
now employed as a cook and works offshore.  Moreover, he has 
not alleged, and the record does not show that his service 
connected left ear hearing loss and bilateral bunionectomies 
render him unemployable.  

Moreover, insofar as the Veteran's left ear hearing loss and 
bilateral bunionectomy disabilities interfere with his 
employability, the Board finds that such is contemplated by 
his assigned evaluations under the rating schedule.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board 
observes that the Veteran does not meet the threshold 
schedular criteria for TDIU.  Therefore, as the Board has 
determined that a claim for TDIU has not been raised by the 
Veteran or the evidence of record, higher ratings for the 
Veteran's left ear hearing loss and bilateral bunionectomy 
disabilities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left ear 
hearing loss and bilateral bunionectomy disabilities with the 
established criteria found in the rating schedule.  As 
discussed in detail previously, the Veteran's left ear 
hearing loss and bilateral bunionectomy symptomatology is 
fully addressed by the rating criteria under which such 
disabilities are rated.  There are no additional symptoms of 
his left ear hearing loss and bilateral bunionectomy 
disabilities that are not addressed by the rating schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
for his service-connected disabilities.  As such, the Board 
finds that the rating schedule is adequate to evaluate the 
Veteran's disability picture.  Moreover, to the extent that 
the Veteran's left ear hearing loss and bilateral 
bunionectomy disabilities may interfere with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for compensable 
ratings for his left ear hearing loss and bilateral 
bunionectomy disabilities.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal and 
his increased rating claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable evaluation for left ear hearing loss is denied.

A compensable evaluation for bunionectomy of metacarpal, left 
great toe, is denied.

A compensable evaluation for bunionectomy of metacarpal, 
right great toe, is denied.


REMAND

The Veteran contends that he has peripheral neuropathy of the 
bilateral lower extremities manifested by decreased sensation 
and numbness as a result of exposure to cold weather during 
his service in Korea.  Therefore, the Veteran claims that 
service connection for bilateral lower extremity disorders is 
warranted.

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
As the Veteran was not provided with notice of the 
information and evidence necessary to establish a disability 
rating and an effective date for his service connection 
claims, in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), a remand is necessary to provide the 
Veteran with proper VCAA notice.  

Additionally, the Board finds that a remand is necessary in 
order to afford the Veteran a VA examination so as to 
determine the etiology of his current bilateral lower 
extremity disorder.  In this regard, the Board observes that 
the Veteran is competent to testify as to his in-service 
exposure to cold weather.  Moreover, in his service treatment 
records, an October 1984 record reflects that he expressed 
concern regarding cold weather injuries in Korea.  It was 
noted that the Veteran had no history of frostbite and he was 
advised on how to avoid such injuries.  As such, the Board 
finds the Veteran's testimony regarding his exposure to cold 
weather while serving in Korea to be competent and credible.  
Post-service records reflect complaints of decreased 
sensation and numbness in his bilateral lower extremities.  
Additionally, at an August 1992 VA examination, it was noted 
that the Veteran had some diffuse sensory deficits in both 
feet which were quite possibly related to his frostbite 
exposures.  VA treatment records dated in 2003 also show that 
the Veteran reported a history of frostbite in Korea and that 
his bilateral distal medial column had been numb ever since.  
The assessment was numbness of both feet as a result of cold 
weather injury in Korea by history.  As such findings were 
couched in speculative terms and not based on a full review 
of the record, they are insufficient to warrant service 
connection.  However, as the evidence of record indicates 
that the Veteran may have bilateral lower extremity disorders 
as a result of his exposure to cold weather during his 
service in Korea, the Board finds that a VA examination is 
necessary in order to determine whether the Veteran's current 
bilateral lower extremity disorder is caused by or the result 
of his in-service exposure to cold weather or otherwise 
related to his military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

Additionally, the Board observes that the Veteran submitted 
an August 2007 statement in which he appears to indicate 
various treatment providers for his claimed disabilities, to 
include his Army National Guard records.  As such may be 
relevant to the Veteran's service connection claim, such 
records, as well as any other records the Veteran adequately 
identifies, should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish a disability rating and an 
effective date for his claims for service 
connection for peripheral neuropathy of 
the bilateral lower extremities in 
accordance with Dingess/Hartman, supra.  

2.  Obtain the Veteran's Army National 
Guard records from the appropriate source.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The Veteran should be requested to 
identify any outstanding medical records 
referable to his claimed peripheral 
neuropathy in the bilateral lower 
extremities.  After securing any necessary 
authorization forms, such should be 
obtained and associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
etiology of his bilateral lower extremity 
disorders.  The examiner should review the 
claims file.  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  The 
examiner should identify each diagnosed 
disorder of the left and right lower 
extremities, to include whether the 
Veteran has peripheral neuropathy.  For 
each diagnosed disorder of the left and 
right lower extremities, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e. at 
least a 50 percent probability) that the 
Veteran's bilateral lower extremity 
disorders are causally related to his in-
service exposure to cold weather or are 
otherwise the result of an incident, 
injury, or disease in service.  The 
rationale for any opinion offered should 
be provided.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated based on the 
entirety of the record.  If the claims 
remain denied, the Veteran should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


